NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            ANGELA DOZIER-CARTER,
               Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5141
              __________________________

    Appeal from the United States Court of Federal
Claims in consolidated case nos. 10-CV-041, 10-CV-062,
10-CV-063, and 10-CV-064, Judge Francis M. Allegra.
             ___________________________

              Decided: November 5, 2010
             ___________________________

    ANGELA DOZIER-CARTER, of Franklinton, North Caro-
lina, pro se.

    SCOTT T. PALMER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and KENNETH M. DINTZER,
Assistant Director.
DOZIER-CARTER   v. US                                     2


                __________________________

  Before RADER, Chief Judge, LOURIE and DYK, Circuit
                       Judges.
PER CURIAM.
    Angela Dozier-Carter seeks review of the United
States Court of Federal Claims’ (“Court of Federal
Claims”) dismissal of her four consolidated complaints for
lack of subject matter jurisdiction. Because the trial court
committed no error, this court affirms.
                             I.
    Ms. Dozier-Carter initially filed two identical com-
plaints in the Court of Federal Claims on January 20 and
27, 2010. The two complaints, 10-41 and 10-62 respec-
tively, sought to each collect $700 thousand from alleged
default judgments against the United States in the
United States District Court for the Eastern District of
North Carolina. In a later filing with the Court of Federal
Claims, Ms. Dozier-Carter admits that the North Carolina
district court has not entered those default judgments. In
fact, the District Court’s docket confirms that it denied
Ms. Dozier-Carter’s motion for a default judgment and
remanded the case to the Commissioner of Social Security
to determine her disability status.
    On January 27, 2010, Ms. Dozier-Carter filed two
more complaints in the Court of Federal Claims, identi-
fied as case numbers 10-63 and 10-64. In Complaint 10-
63, Ms. Dozier-Carter seeks $25 million as a reward for
capturing Saddam Hussein. In Complaint 10-64, Ms.
Dozier-Carter seeks $400,000 in annual salary and ex-
penses because she allegedly “took the Oath of Office for
the 44th President of the United States of America as
Barack Obama[.]” The Court of Federal Claims consoli-
dated all four cases.
3                                        DOZIER-CARTER   v. US


    The Court of Federal Claims dismissed all of Ms. Doz-
ier-Carter’s cases under Rule 12(b)(1) of the Rules of the
United States Court of Federal Claims in a June 16, 2010
Order. With respect to cases 10-41 and 10-62, the court
opined that the Court of Federal Claims lacked “jurisdic-
tion to review the district court’s refusal to enter a default
judgment” and that even if one had been entered “this
court would lack the ancillary equitable jurisdiction
needed to enforce it.”
    The Court of Federal Claims dismissed cases 10-63
and 10-64 as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).
Ms. Dozier-Carter appeals this June 16, 2010 judgment of
the Court of Federal Claims dismissing her complaint for
lack of subject matter jurisdiction. This court has juris-
diction under 28 U.S.C. § 1295(a)(3).
                             II.
    This court reviews without deference questions of ju-
risdiction. Dehne v. United States, 970 F.2d 890, 892 (Fed.
Cir. 1992). This court holds a pro se plaintiff’s submis-
sions to a less stringent standard than those submitted by
an attorney. Estelle v. Gamble, 429 U.S. 97 (1976).
When considering a jurisdictional challenge, this court
construes factual allegations in the complaint most fa-
vorably to the plaintiff, resolving all ambiguities in its
favor. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
    In the first place, the Court of Federal Claims has no
jurisdiction to review decisions from district courts.
Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
Both complaints 10-41 and 10-62 seek the Court of Fed-
eral Claims to award money for an alleged default judg-
ment entered in a district court. Accordingly, the Court of
Federal Claims properly dismissed claims 10-41 and 10-
62 for lack of jurisdiction.
DOZIER-CARTER   v. US                                       4


    Claims brought in forma pauperis can be dismissed as
frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i); Denton v.
Hernandez, 504 U.S. 25, 31 (1992). While a court cannot
dismiss an in forma pauperis complaint simply because
the court finds the plaintiff's allegations “unlikely,” id. at
33, a court may dismiss a claim as frivolous if the alleged
facts are fantastic or delusional scenarios. Nitzke v.
Williams, 490 U.S. 319, 328 (1989).
    Ms. Dozier-Carter’s allegations are not merely
unlikely, but are also certainly delusional, fanciful, and
fantastic.    Dismissing these allegations as frivolous
should not surprise Ms. Dozier-Carter. See Dozier v. BET
Holdings, Inc., No. 08-2246, 2009 WL 410195, at *1
(D.D.C. Feb. 18, 2009) (dismissing a complaint filed by
Ms. Dozier-Carter which alleged, inter alia, that she was
Beyonce Knowles). Accordingly, this court affirms the
Court of Federal Claims’ dismissal of claims 10-63 and 10-
64 as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).
                           AFFIRMED
                               COSTS
    No costs.